     Case 2:19-cv-03584-VAP-GJS Document 27 Filed 05/28/19 Page 1 of 27 Page ID #:785



 1     THE ZAPPIA LAW FIRM
       A Professional Corporation
 2     Edward P. Zappia (SBN175099)
       ezappia@zappialegal.com
 3     Brett Ehman (SBN 247205)
       behman@zappialegal.com
 4     One Pacific Plaza
       7777 Center Avenue, Suite 625
 5     Huntington Beach, CA 92647
       Telephone: 213-814-5550
 6     Facsimile: 213-814-5560
 7     Attorneys for All Defendants
 8     VENTURA COUNTY COUNSEL
       Leroy Smith, (SBN 107702)
 9     leroy.smith@ventura.org
       Matthew A. Smith (SBN 167320)
10     Matthew.Smith@ventura.org
       County Government Center
11     800 S. Victoria Ave., L/C #1830
       Ventura, CA 93009
12     Phone: 805-654-2581
       Facsimile: 805-654-2185
13
       Attorneys for All Defendants (except Edward Zappia)
14

15                              UNITED STATES DISTRICT COURT

16             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

17     TRACY TOWNER, an individual,              CASE NO: 2:19-cv-03584-VAP(GJSx)
                                                 Assigned to Hon. Virginia A. Philips
18                 Plaintiff,
             vs.                                      OPPOSITION OF DEFENDANTS TO
19
       COUNTY OF VENTURA, a public entity; PLAINTIFF’S MOTION TO SEVER
20     VENTURA COUNTY OFFICE OF THE AND REMAND STATE LAW CLAIMS
       DISTRICT ATTORNEY (VCDA); a public
21     department of the County of Ventura;
       GREGORY D. TOTTEN, individually and [Zappia Declaration Re: Meet & Confer
22     in his official capacity as District Attorney; Efforts filed concurrently herewith]
       MICHAEL D. SCHWARTZ, individually
23     and in his official capacity as Deputy
       District Attorney; JANICE L. MAURIZI, Hearing:
24     individually and in her official capacity; Date: June 17, 2019
       EDWARD ZAPPIA, individually; CHIEF Time: 2:00 PM
25     MICHAEL BARAY, individually and in his
       official capacity as Chief of the Bureau of Crtrm: 8A
26     Investigation; and DOES 1 through 20
       inclusive;                                     Complaint filed: April 17, 2019
27
                     Defendants.                      Complaint served: April 19, 2019
28                                                    Removal:           April 29, 2019
            OPPOSITION OF DEFENDANTS TO MOTION TO SEVER/REMAND STATE CLAIMS
     Case 2:19-cv-03584-VAP-GJS Document 27 Filed 05/28/19 Page 2 of 27 Page ID #:786



 1                                                TABLE OF CONTENTS
 2
       I.     INTRODUCTION ..................................................................................................... 1
 3
       II.    REASONS WHY PLAINTIFF’S MOTION SHOULD BE DENIED ..................... 2
 4
       III.   STATEMENT OF FACTS ........................................................................................ 3
 5
              A.       Plaintiff’s Claims ............................................................................................. 3
 6
              B.       Violation of 1st Amendment is the Dominant, if Not Sole Allegation
 7                     and Basis of Liability ...................................................................................... 3
 8     IV.    EXERCISE OF SUPPLEMENTAL JURISDICTION OVER THE STATE
              LAW CLAIMS IS WARRANTED ON EVERY FACTOR IN THIS CASE .......... 8
 9
              A.       All Relevant Factors Favor Exercise of Supplement Jurisdiction over
10                     Plaintiff’s State Law Claims ......................................................................... 10
11            B.       The State Law Claims Are Part of the Same Case or Controversy as
                       the Federal Law Claims................................................................................. 11
12
              C.       This Court Has Discretion to Exercise Supplemental Jurisdiction Over
13                     the State Law Claims..................................................................................... 12
14            D.       Severing and Remanding the State Law Claims Is Contrary to Judicial
                       Economy, Convenience, Fairness and Comity ............................................. 13
15
              E.       The State Law Claims Do Not Raise Novel or Complex Issues of
16                     State Law ....................................................................................................... 16
17            F.       The State Claims Do Not Substantially Predominate the Federal
                       Claims ............................................................................................................ 16
18
              G.       There Are No Exceptional Circumstances or Other Compelling ................ 16
19
              H.      Plaintiff Did Not Meet and Confer in Good Faith..............................................................20
20
       V.     CONCLUSION........................................................................................................ 20
21

22

23

24

25

26

27

28                                                                     i

              OPPOSITION OF DEFENDANTS TO MOTION TO SEVER/REMAND STATE CLAIMS
     Case 2:19-cv-03584-VAP-GJS Document 27 Filed 05/28/19 Page 3 of 27 Page ID #:787



 1                                             TABLE OF AUTHORITIES
 2
       Cases
 3
       Acri v. Varian Associates, Inc.,
 4       114 F.3d 999, 1001 (9th Cir. 1997) ................................................................................. 13

 5     California Dept. of Water Resources v. Powerex Corp.,
         533 F.3d 1087 (9th Cir. 2008) ........................................................................................ 12
 6

 7     Carnegie–Mellon, 484 U.S.
        350 n. 7, 108 S.Ct. at 619 n. 7, 98 L.Ed.2d at 730 n. 7…………………………………14
 8
       Cedillo v. Valcar Enters. & Darling Delaware Co.,
 9
        773 F.Supp. 932, 939 (N.D.Tex.1991) ........................................................................... 12
10
       Exec. Software N. Am., Inc. v. U.S. Dist. Court,
11       24 .3d 1545, 1556 (9th Cir. 1994) ................................................................. 12, 13, 14, 18
12
       Executive Software N. Am. v. United States Dist. Court,
13       24 F.3d 1545, 1557 (9th Cir.1994) ................................................................................. 14
14     Gilder v. PGA Tour, Inc.,
15       936 F.2d 417, 421 (9th Cir. 1991) ............................................................................ 11, 17
16     Grable & Sons Metal Products, Inc. v. Darue Engineering,
17
        545 U.S. 308 (2005) ................................................................................... 1, 9, 18, 19, 20

18     Kohler v. Rednap, Inc,
        794 F.Supp.2d 1091 (C.D. Cal. 2011) ........................................................ 1, 9, 13, 16, 20
19

20
       M.M.A. on behalf of J.M.A. v. Sessions,
        319 F.Supp.3d 290, 295 (D.D.C. 2018) ......................................................................... 10
21
       Nevada v. Bank of America Corp.,
22      672 F.3d 661, 675 (9th Cir. 2012) ................................................................................... 18
23
       Nishimoto v. Federman-Bachrach & Associates,
24       903 F.2d 709, 714 (9th Cir. 1990) .................................................................................. 11
25
       Schneider v. TRW, Inc.,
26       938 F.2d 986 (9th Cir. 1991) .......................................................................................... 14
27

28
                                             ii
              OPPOSITION OF DEFENDANTS TO MOTION TO SEVER/REMAND STATE CLAIMS
     Case 2:19-cv-03584-VAP-GJS Document 27 Filed 05/28/19 Page 4 of 27 Page ID #:788



 1     Cases continued
 2     Trustees of Construction Industry and Laborers Health and Welfare Trust v. Desert
 3       Valley Landscape & Maintenance, Inc.,
         333 F.3d 923, 926 (9th Cir. 2003) ............................................................................ 14, 15
 4

 5     United Mine Workers of America v. Gibbs,
        383 US 715, 725 (1996) ................................................................................................. 11
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             iii
              OPPOSITION OF DEFENDANTS TO MOTION TO SEVER/REMAND STATE CLAIMS
     Case 2:19-cv-03584-VAP-GJS Document 27 Filed 05/28/19 Page 5 of 27 Page ID #:789



 1     Statutes
 2     28 U.S.C. § 1367(a) ................................................................................... 2, 6, 8, 11, 14, 15
 3     28 U.S.C. §1367(c) ................................................................................................ 12, 15, 19
 4     28 U.S.C. §1367(c)(1) .................................................................................................. 12, 16
 5     28 U.S.C. §1367(c)(2) ........................................................................................................ 13
 6     28 U.S.C. § 1367(c)(4) ............................................................................................. 8, 13, 16
 7     42 U.S.C. §1983 ............................................................................................... 1, 3, 6, 18, 21
 8     California Penal Code §832.7 .................................................................................. 3, 16, 17
 9     Public Safety Officer
         Procedural Bill of Rights Act (“POBR”) ......................................................... 3, 6, 19, 20
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             iv
              OPPOSITION OF DEFENDANTS TO MOTION TO SEVER/REMAND STATE CLAIMS
     Case 2:19-cv-03584-VAP-GJS Document 27 Filed 05/28/19 Page 6 of 27 Page ID #:790



 1           I.     INTRODUCTION
 2
             Plaintiff’s Complaint itself establishes that his dominant, if not sole allegation and
 3

 4     basis for relief, is retaliation in employment for exercising his First Amendment rights.

 5     Plaintiff alleges over twenty times that he was retaliated against for “telling the truth” on a
 6
       multitude of occasions between 2007-2017. (Complaint, ¶¶7, 34, 43, 45, 51, 54, 55, 60, 61,
 7

 8     62, 71, 73, 74, 76, 77, 81, 82, 89, 90, 109, 112, 113, 114, 120, 121, 123, 127, 128, 129,

 9     145) All nine of Plaintiff’s Claims, state and federal, arise from this single allegation.
10
       Plaintiff’s Motion itself re-alleges that his employment was terminated in an “abuse of
11

12     power taken in retaliation for repeatedly telling the truth in prior litigation and in retaliation

13     for his right to speak freely on behalf of VCERA and its members.” (Motion, p.2:9-12)
14
             Plaintiff also elected to plead four related federal claims: (1) his civil rights under
15

16     42 U.S.C. section 1983 were violated – via employment retaliation for exercising his First
17     Amendment rights; (2) his Fourteenth Amendment Due Process rights were denied – via
18
       employment retaliation for exercise of his First Amendment rights; and, (3) seeking entity
19

20     and supervisory liability, also via section 1983 standards. (Complaint, Claims 4-7)
21           In the meet and confer process, and in Plaintiff’s Motion to Sever, Plaintiff relies
22
       on two cases which explicitly affirmed the exercise of supplemental jurisdiction over state
23

24     claims when federal claims dominated: Grable & Sons Metal Products, Inc. v. Darue
25     Engineering, 545 U.S. 308 (2005), and Kohler v. Rednap, Inc, 794 F.Supp.2d 1091 (C.D.
26
       Cal. 2011). Declaration of Edward P. Zappia ¶3; Exhibit 1.
27

28

                                           1
            OPPOSITION OF DEFENDANTS TO MOTION TO SEVER/REMAND STATE CLAIMS
     Case 2:19-cv-03584-VAP-GJS Document 27 Filed 05/28/19 Page 7 of 27 Page ID #:791



 1           II.    REASONS WHY PLAINTIFF’S MOTION SHOULD BE DENIED
 2
             1.     Plaintiff’s own Complaint establishes that his First Amendment allegations
 3

 4     and basis for relief dominate all nine Claims, state and federal.

 5           2.     Plaintiff’s state law Claims are so related, if not identical, to his dominant
 6
       federal Claims, that they are part of the same case or controversy.
 7

 8           3.     Both the state law Claims and federal law Claims arise from a common

 9     nucleus of operative facts.
10
             4.     Severing and remanding the state law Claims to state court would therefore
11

12     be contrary to judicial economy, convenience, fairness and comity.

13           5.     The state law Claims do not raise any novel or complex issues, and can be
14
       easily applied by this Court, and likely have been on many occasions.
15

16           6.     The state law Claims do not “substantially predominate” the federal law
17     Claims set forth in the Complaint. To the contrary, and by the express language of
18
       Plaintiff’s lengthy Complaint, the dominant claim is that he was subjected to adverse
19

20     employment actions based on his exercise of his First Amendment rights in a multitude of
21     forums between 2007 and 2017.
22
             7.     There are no exceptional circumstances or other compelling reasons for this
23

24     Court to decline to exercise supplemental jurisdiction over the state law claims.
25           For all of these reasons, 28 U.S.C. section 1367(a) provides that this Court should
26
       DENY this Motion and exercise supplemental jurisdiction over the state law claims.
27

28

                                           2
            OPPOSITION OF DEFENDANTS TO MOTION TO SEVER/REMAND STATE CLAIMS
     Case 2:19-cv-03584-VAP-GJS Document 27 Filed 05/28/19 Page 8 of 27 Page ID #:792



 1           III.   STATEMENT OF FACTS
 2               A. Plaintiff’s Claims
 3
             Plaintiff’s Complaint sets forth nine claims: (1) Retaliation under the California Fair
 4

 5     Employment & Housing Act (“FEHA”); (2) Failure to Prevent Retaliation under FEHA;

 6     (3) Violation of the Public Safety Officer Procedural Bill of Rights Act (“POBR”); (4)
 7
       Violation of 42 U.S.C. §1983; (5) Monell Liability (42 U.S.C. §1983); (6) Supervisor
 8

 9     Liability (42 U.S.C. §1983); (7) Violation of Due Process Rights Under the Fourteenth

10     Amendment; (8) Negligence; and (9) Negligence Per Se (California Penal Code §832.7).
11
       Even Plaintiff does not dispute that this Court has original jurisdiction over the Fourth,
12

13     Fifth, Sixth and Seventh claims (all federal questions).

14               B. Violation of First Amendment is the Dominant, if Not Sole Allegation and
15
                    Basis of Liability
16

17           As the basis for all nine claims, Plaintiff’s Complaint repeatedly alleges that he was
18     retaliated against for speaking the truth. Those allegations include but are not limited to the
19
       following:
20

21               • “It proves they will continue to retaliate against any employee who speaks the
22                  truth that VCDA does not want to hear…” ¶18
23
                 • “In addition to the promotions he did receive, there were many promotional
24

25                  opportunities he was denied, after he told the truth.” ¶34
26
                 • “This work required him to communicate the legal and political position of
27
                    VCERA directly to County Counsel, Leroy Smith, the Chief Executive
28

                                           3
            OPPOSITION OF DEFENDANTS TO MOTION TO SEVER/REMAND STATE CLAIMS
     Case 2:19-cv-03584-VAP-GJS Document 27 Filed 05/28/19 Page 9 of 27 Page ID #:793



 1                Officer of Ventura County, Michael Powers, and the individual members of
 2
                  the Board of Supervisors. ¶43
 3

 4             • “To try to convince his employer…of what should have been obvious to

 5                anyone who is familiar with Mr. TOWNER’S reputation, character and
 6
                  integrity, that he spoke the truth before the Civil Service Commission…” ¶45
 7

 8             • “Intentionally ignoring a lifetime of integrity, honesty and truth telling, as well
 9                as a polygraph examination…, the VCDA made their termination decision
10
                  official on April 23, 2018. ¶45
11

12             • “During the discovery phase of that litigation, plaintiff TRACY TOWNER
13
                  was deposed and testified under oath.” ¶51
14
               • “Mr. TOWNER was called on to testify truthfully in past County litigation.”
15

16                ¶54
17
               • “During discovery in Mr. Cipollini’s case, Mr. TOWNER was called on again,
18

19
                  and again, he provided truthful statements to the lawyers hired by the County

20                to represent them. ¶55
21
               • “This is but another example of the many provided in this pleading, as
22

23                evidence that having integrity and pursuing the truth regardless of where it

24                leads, was not approved by TOTTEN and his hand selected BOI and his hand
25
                  selected Chief Assistant District Attorney. ¶60
26

27

28

                                           4
            OPPOSITION OF DEFENDANTS TO MOTION TO SEVER/REMAND STATE CLAIMS
 Case 2:19-cv-03584-VAP-GJS Document 27 Filed 05/28/19 Page 10 of 27 Page ID #:794



 1          • “At the conclusion of the civil service hearing, the commissioners issued a
 2
               Decision and Order. In in (sic) that Decision and Order, they wrote, “Cmdr.
 3

 4             Tracy TOWNER credibly testified …” ¶65

 5          • “During the Civil Service Commission hearing into the deeply flawed
 6
               promotional process, it was learned that TOWNER demanded an
 7

 8             investigation into alleged misconduct in the office. ¶71
 9
            • “The County’s continued conduct further deprives TOWNER of his
10
               opportunity to advance and will once again deprive Mr. TOWNER of an
11

12             opportunity to promote because he has told the truth in multiple FEHA based
13
               lawsuits, and before the Civil Service Commission, and engaged in other
14
               protected speech and activities. ¶73
15

16          • “Mr. TOWNER has been the target of a years and years long campaign of
17
               retaliation by the defendants…for telling the truth. ¶74
18

19
            • “TOWNER…was unlawfully and retaliatorily discharged from employment

20             on April 23, 2018 by those employer and agent defendants, for engaging in a
21
               protected activity including but not limited to exercising his right to provide
22

23             truthful testimony…” ¶76 (First Claim)

24          • “TOWNER’S truthful testimony provided in the matters identified in this
25
               Complaint …was a substantial motiving reason for the defendant employers’
26

27             termination of TOWNER…” ¶77 (First Claim)

28

                                       5
        OPPOSITION OF DEFENDANTS TO MOTION TO SEVER/REMAND STATE CLAIMS
 Case 2:19-cv-03584-VAP-GJS Document 27 Filed 05/28/19 Page 11 of 27 Page ID #:795



 1          • “Defendants as named in this cause of action … terminated Plaintiff because
 2
               of Plaintiff’s testimony and assistance in the discrimination lawsuit of
 3

 4             Defendants’ former employees…” ¶81 (First Claim)

 5          • “Plaintiff believes and alleges that the Defendants’ retaliatory action for
 6
               Plaintiff’s testifying in the litigation/lawsuits was a substantial and
 7

 8             determining factor in Defendants’ decision to subject Plaintiff to adverse
 9             employment actions, including terminating Plaintiff’s employment…” ¶82
10
               (First Claim)
11

12          • “Defendants…failed to prevent discrimination towards Plaintiff in the form
13
               of retaliation from occurring, specifically retaliation and harassment against
14
               Mr. TOWNER for engaging in protected activity such as testifying at
15

16             deposition, speaking with County attorneys while they were preparing their
17
               case, or trial or Civil Service hearing or proceeding. ¶89 (Second Claim)
18
            • “Further, testifying before the Civil Service Commission is an act which is
19

20             protected by law and an act for which the County routinely advises people that
21
               they will not be subject of retaliation or discrimination or harassment.” ¶90
22

23
               (Second Claim)

24          • “The intentional decision to publish the contents of a peace officer’s personnel
25
               file…proves that there is no limit to the unlawful conduct the defendants…are
26

27             willing to engage in to retaliate against Mr. TOWNER for having the audacity

28

                                       6
        OPPOSITION OF DEFENDANTS TO MOTION TO SEVER/REMAND STATE CLAIMS
 Case 2:19-cv-03584-VAP-GJS Document 27 Filed 05/28/19 Page 12 of 27 Page ID #:796



 1             to take an oath to tell the truth and then to actually tell the truth.” ¶102 (Third
 2
               Claim)
 3

 4          • “TOWNER, outside of his official duties, spoke on matters of public concern

 5             to VCERA and he was retaliated against for doing so.” ¶109 (Fourth Claim)
 6
            • “Defendants…acted under color of state law when they retaliated against
 7

 8             TOWNER, by retaliating against him and terminating him for speaking on
 9             behalf of VCERA.” ¶112 (Fourth Claim)
10
            • “Defendants retaliated against TOWNER for engaging in and exercising his
11

12             First Amendment rights and his right to free speech under the United States
13
               and State Constitution…” ¶114 (Fourth Claim)
14
            • “Plaintiff is entitled to freely exercise his rights both to testify in lawsuits and
15

16             proceedings brought by other County employees without fear of retaliation
17
               and further to participate and engage in protected political speech. ¶120 (Fifth
18
               Claim)
19

20          • “Defendants… have condoned and fostered an ongoing pattern of
21
               discrimination and retaliation against employees who testify on behalf of
22

23             other employees in lawsuits against the COUNTY AND VCDA…” ¶121

24             (Fifth Claim)
25
            • “TOTTEN knew…of a history, propensity, custom and pattern, prior to the
26

27             wrongful and retaliatory termination of Plaintiff as alleged herein and the use

28             of unreasonable, out-of-policy or unconstitutional tactics to investigate
                                       7
        OPPOSITION OF DEFENDANTS TO MOTION TO SEVER/REMAND STATE CLAIMS
 Case 2:19-cv-03584-VAP-GJS Document 27 Filed 05/28/19 Page 13 of 27 Page ID #:797



 1               employees via an internal affairs process because of their exercise of First
 2
                 Amendment rights to free speech; and provided testimony in other litigation
 3

 4               and activities of protected speech, which then results in termination.” ¶127

 5               (Sixth Claim)
 6
            • “Defendants…had a duty to Plaintiff to use reasonable care to comply with
 7

 8               the laws and plaintiff’s right to be free from wrongful termination and
 9               retaliation…” ¶145 (Eighth Claim)
10
         IV.     EXERCISE OF SUPPLEMENTAL JURISDICTION OVER THE
11               STATE LAW CLAIMS IS WARRANTED ON EVERY FACTOR IN
                 THIS CASE
12
         28 U.S.C. section 1367(a) provides as follows:
13

14        (a) Except as provided in subsections (b) and (c) or as expressly provided
15             otherwise by Federal statute, in any civil action of which the district
16
               courts have original jurisdiction, the district courts shall have
17

18             supplemental jurisdiction over all other claims that are so related to
19             claims in the action within such original jurisdiction that they form
20
               part of the same case or controversy under Article III of the United
21

22             States Constitution. Such supplemental jurisdiction shall include claims
23             that involve the joinder or intervention of additional parties.
24
          28 U.S.C. section 1367(c) provides as follows:
25

26        (c) The district courts may decline to exercise supplemental jurisdiction over
27
         a claim under subsection (a) if--
28

                                       8
        OPPOSITION OF DEFENDANTS TO MOTION TO SEVER/REMAND STATE CLAIMS
 Case 2:19-cv-03584-VAP-GJS Document 27 Filed 05/28/19 Page 14 of 27 Page ID #:798



 1         (1) the claim raises a novel or complex issue of State law,
 2
           (2) the claim substantially predominates over the claim or claims over which
 3

 4         the district court has original jurisdiction,

 5         (3) the district court has dismissed all claims over which it has original
 6
           jurisdiction, or
 7

 8         (4) in exceptional circumstances, there are other compelling reasons for

 9         declining jurisdiction.
10
           Plaintiff’s Cited Cases: Two of the most persuasive cases supporting exercise of
11

12   supplemental jurisdiction over Plaintiff’s state law claims are two cases cited in Plaintiff’s

13   meet & confer letter and Motion, Grable & Sons, supra, 545 U.S. 308, and Kohler v.
14
     Rednap, supra, 794 F.Supp.2d 1091 (C.D. Cal. 2011)( ). Zappia decl, Exh. 1)
15

16         In Grable, the U.S. Supreme Court affirmed exercise of supplemental jurisdiction
17   over a state law action to quiet title on the grounds that the case also invoked federal tax
18
     law questions.
19

20         In Kohler, the federal court also affirmed exercise of supplemental jurisdiction over
21   Plaintiff’s three state claims under the State ADA/DPA, the State UNRUH Act, and
22
     California Health & Safety Code claims, finding these claims were the same or similar to
23

24   Plaintiff’s single dominant federal ADA claim. The court also expressly rejected the
25   contention that the number of state law claims has any relevance to whether state claims
26
     “substantially predominate.”
27

28

                                         9
          OPPOSITION OF DEFENDANTS TO MOTION TO SEVER/REMAND STATE CLAIMS
 Case 2:19-cv-03584-VAP-GJS Document 27 Filed 05/28/19 Page 15 of 27 Page ID #:799



 1         Further, a detailed review of every relevant factor weighs in favor exercising
 2
     supplemental jurisdiction of Plaintiff’s state law claims, as follows:
 3

 4                A. All Relevant Factors Favor Exercise of Supplement Jurisdiction over

 5                    Plaintiff’s State Law Claims
 6
           In determining whether or not to sever state law claims under Rule 21, district courts
 7

 8   consider multiple factors, including: (1) whether the claims arise out of the same

 9   transaction or occurrence; (2) whether the claims present common questions of law or fact;
10
     (3) concerns related to judicial economy, multiplicity of litigation, and orderly and efficient
11

12   resolution of disputes; (4) the availability of witnesses and other evidentiary proof; and (5)

13   the potential for confusion, undue delay, or prejudice to any party. M.M.A. on behalf of
14
     J.M.A. v. Sessions, 319 F.Supp.3d 290, 295 (D.D.C. 2018).
15

16         Initially and as Plaintiff’s complaint repeatedly asserts, Plaintiff’s Claims all arise
17   out of his protected speech. Indeed, all claims present common questions of fact and law
18
     as to whether the acts taken were in retaliation for Plaintiff’s protected free speech activity.
19

20   To sever these Claims would result in multiplicity of litigation with the same parties and
21   witnesses being required to defend two lawsuits and testify at least two times. To be sure,
22
     the defendants named in the federal Claims are also named in the state Claims. Thus,
23

24   judicial economy does not support severance. There is no prejudice to Plaintiff to have
25   these Claims, which he included in one complaint upon filing, tried together in this Court.
26
     ///
27

28   ///
                                          10
           OPPOSITION OF DEFENDANTS TO MOTION TO SEVER/REMAND STATE CLAIMS
 Case 2:19-cv-03584-VAP-GJS Document 27 Filed 05/28/19 Page 16 of 27 Page ID #:800



 1                B. The State Law Claims Are Part of the Same Case or Controversy as
 2
                     the Federal Law Claims
 3

 4         Supplemental jurisdiction is proper where the relationship between the federal and

 5   state claims is such that they “form part of the same case or controversy under Article III
 6
     of the United States Constitution.” 28 USC § 1367(a). As long as the complaint sets forth
 7

 8   a claim “arising under” federal law, the district court may adjudicate state law claims that

 9   are transactionally related to the federal claim. Ibid. Even where some factual and legal
10
     distinctions differ, the law does not require an identical set of factual allegations, only a
11

12   common nucleus of operative fact. Gilder v. PGA Tour, Inc., 936 F.2d 417, 421 (9th Cir.

13   1991).
14
           Moreover, the United States Supreme Court has explained that “if, considered
15

16   without regard to their federal or state character, a plaintiff's claims are such that he would
17   ordinarily be expected to try them all in one judicial proceeding, then, assuming
18
     substantiality of the federal issues, there is power in federal courts to hear the whole.”
19

20   United Mine Workers of America v. Gibbs, 383 US 715, 725 (1996).
21         The Ninth Circuit has found supplemental jurisdiction appropriate in a wrongful
22
     termination case involving an ERISA claim and a number of state law claims. Nishimoto
23

24   v. Federman-Bachrach & Associates, 903 F.2d 709, 714 (9th Cir. 1990). Because all of
25   the state law claims derived from “the same nucleus of operative fact as the ERISA claim—
26
     her dismissal” supplemental jurisdiction was deemed appropriate. Ibid.
27

28

                                         11
          OPPOSITION OF DEFENDANTS TO MOTION TO SEVER/REMAND STATE CLAIMS
 Case 2:19-cv-03584-VAP-GJS Document 27 Filed 05/28/19 Page 17 of 27 Page ID #:801



 1         Applying section 1367(a), the five state law Claims are all so related to the four
 2
     federal Claims that they are part of the same case or controversy. The Claims all arise form
 3

 4   a common nucleus of operative facts, and in fact, the exact same pleaded facts. Plaintiff

 5   alleges he spoke “the truth” on various matters of public concern and was retaliated against
 6
     by Defendants. The defendants named in the federal Claims are also named in the state
 7

 8   claims. It would make little sense to require those defendants to defend two independent

 9   lawsuits, especially when it was Plaintiff who included those defendants and Claims in his
10
     initial suit, yet now seeks to sever them simply because they are now in federal, rather than
11

12   state court. To be sure, had these Claims not been removed from state court, Plaintiff

13   would be opposing any attempts to sever them.
14
                  C. This Court Has Discretion to Exercise Supplemental Jurisdiction
15

16                   Over the State Law Claims
17         “If the court finds that it has the power to exercise supplemental jurisdiction over
18
     plaintiff's state law claims [it must exercise that jurisdiction] subject only to the narrow
19

20   circumstances detailed by Congress.” Exec. Software N. Am., Inc. v. U.S. Dist. Court, 24
21   .3d 1545, 1556 (9th Cir. 1994), overruled in part on other grounds as stated in California
22
     Dept. of Water Resources v. Powerex Corp., 533 F.3d 1087 (9th Cir. 2008) quoting Cedillo
23

24   v. Valcar Enters. & Darling Delaware Co., 773 F.Supp. 932, 939 (N.D.Tex.1991).
25         Plaintiff asserts that three of the four factors set forth in section 1367(c) support this
26
     Court declining supplemental jurisdiction over the state claims. Specifically, he contends
27

28   that (1) the state Claims raises novel or complex issues of state law (§1367(c)(1)); (2) the
                                         12
          OPPOSITION OF DEFENDANTS TO MOTION TO SEVER/REMAND STATE CLAIMS
 Case 2:19-cv-03584-VAP-GJS Document 27 Filed 05/28/19 Page 18 of 27 Page ID #:802



 1   state Claims substantially predominate over the federal claims (§1367(c)(2)); and (3) there
 2
     are exceptional circumstances or other compelling reasons for declining jurisdiction
 3

 4   (§1367(c)(4)).   Regarding section 1367(c)(4), as even Plaintiff concedes, “declining

 5   [supplemental] jurisdiction should be the exception, rather than the rule.” Exec. Software
 6
     N. Am. Inc., supra, 24 F.3d. at 1558. Plaintiff’s arguments are also simply contrary to the
 7

 8   allegations in his Complaint in which the sole, repeated and dominant allegation and basis

 9   for relief is violation of his First Amendment rights via retaliation in employment.
10
                   D. Severing and Remanding the State Law Claims Is Contrary to Judicial
11

12                    Economy, Convenience, Fairness and Comity

13         Plaintiff cites to Kohler v. Rednap, Inc., 794 F.Supp.2d 1091 (C.D. Cal. 2011) and
14
     posits that the presence of any of the factors is a basis for the Court to decline to exercise
15

16   supplemental jurisdiction. However, once the court identifies one of the factual predicates,
17   the exercise of discretion “is informed by the …values of economy, convenience, fairness
18
     and comity. Id. In Kohler, the Court then held that exercise of supplemental jurisdiction
19

20   over Plaintiff’s 3 state claims was warranted on the grounds that his single federal ADA
21   was the dominant claim, and all arose from a common nucleus of facts.
22
           In Acri v. Varian Associates, Inc., 114 F.3d 999, 1001 (9th Cir. 1997), the court stated
23

24   as follows:
25         “Having said that, we emphasize that actually exercising discretion and
26
           deciding whether to decline, or to retain, supplemental jurisdiction over state
27

28         law claims when any factor in subdivision (c) is implicated is a responsibility
                                         13
          OPPOSITION OF DEFENDANTS TO MOTION TO SEVER/REMAND STATE CLAIMS
 Case 2:19-cv-03584-VAP-GJS Document 27 Filed 05/28/19 Page 19 of 27 Page ID #:803



 1         that district courts are duty-bound to take seriously. The Supreme Court has
 2
           stated, and we have often repeated, that “in the usual case in which all federal-
 3

 4         law claims are eliminated before trial, the balance of factors ... will point

 5         toward declining to exercise jurisdiction over the remaining state-law claims.”
 6
           Carnegie–Mellon, 484 U.S. at 350 n. 7, 108 S.Ct. at 619 n. 7, 98 L.Ed.2d at
 7

 8         730 n. 7. While discretion to decline to exercise supplemental jurisdiction over

 9         state law claims is triggered by the presence of one of the conditions in §
10
           1367(c), it is informed by the Gibbs values “of economy, convenience,
11

12         fairness, and comity.” See, e.g., Allen, 92 F.3d at 846; Executive Software

13         N. Am. v. United States Dist. Court, 24 F.3d 1545, 1557 (9th Cir.1994).”
14
           Indeed, in another employment termination case involving both state and federal
15

16   claims, the Ninth Circuit determined that a federal court may retain jurisdiction even
17   after all federal claims were dismissed and only the state claims remain. Schneider v.
18
     TRW, Inc., 938 F.2d 986 (9th Cir. 1991) (emphasis added). The Ninth Circuit justified this
19

20   decision based on principles of judicial economy, observing that it had “consistently upheld
21   decisions to retain pendent claims on the basis that returning them to state court would be
22
     a waste of judicial resources.” Id. at 994.
23

24         Furthermore, the Ninth Circuit has gone so far in at least one case to determine that
25   it was an abuse of discretion not to exercise jurisdiction over state law claims after a federal
26
     claim had been resolved through a default judgment. Trustees of Construction Industry
27

28   and Laborers Health and Welfare Trust v. Desert Valley Landscape & Maintenance, Inc.,
                                         14
          OPPOSITION OF DEFENDANTS TO MOTION TO SEVER/REMAND STATE CLAIMS
 Case 2:19-cv-03584-VAP-GJS Document 27 Filed 05/28/19 Page 20 of 27 Page ID #:804



 1   333 F.3d 923, 926 (9th Cir. 2003). In that case, the trustees of a laborers health and welfare
 2
     trust had brought both state and federal claims against general contractor and its sureties.
 3

 4   Id. at 923-924. Once the federal claims were decided, the district court dismissed the state

 5   claims one week before trial. Id. at 926. The Ninth Circuit found an abuse of discretion
 6
     because dismissal was “neither fair to the parties nor an efficient use of judicial resources.”
 7

 8   Ibid.

 9           Thus, here, even if this Court is to identify one of the factual predicates, and
10
     Defendants argue that none apply, exercising supplemental jurisdiction over the state law
11

12   Claims is appropriate because not doing so would be contrary to judicial economy,

13   convenience and fairness, and comity. Severing any of the state law Claims from the
14
     lawsuit and remanding them to state court would be contrary to judicial economy (requiring
15

16   two courts to preside over two cases to proceed through discovery and trial with the same
17   facts, issues, parties and witnesses), convenience (again, requiring both parties and
18
     witnesses to have to answer two sets of discovery requests, to take two sets of depositions,
19

20   to attend two trials, etc.), fairness (requiring defendants to defend two separate lawsuits
21   instead of the one with all Claims included as initially brought by Plaintiff), and comity
22
     (this Court can capably preside over the state law claims and a remand may result in
23

24   separate and inconsistent verdicts on the state and federal claims). For these reasons, even
25   if any of the factors set forth in section 1367(c) are present, and again Defendants insist
26
     they are not, this Court should still exercise its discretion to retain supplemental jurisdiction
27

28   over the state law Claims.
                                            15
             OPPOSITION OF DEFENDANTS TO MOTION TO SEVER/REMAND STATE CLAIMS
 Case 2:19-cv-03584-VAP-GJS Document 27 Filed 05/28/19 Page 21 of 27 Page ID #:805



 1                E. The State Law Claims Do Not Raise Novel or Complex Issues of State
 2
                     Law
 3

 4         The state law Claims alleged in this matter are (1) retaliation and failure to prevent

 5   retaliation under the FEHA for Plaintiff’s exercising Free Speech rights; (2) a violation of
 6
     the POBR due process rights in retaliation for exercise of his Free Speech rights; (3) a
 7

 8   violation of the California Penal Code section 832.7/Negligence Per Se; and (4)

 9   Negligence, also alleging wrongful disclosure of his personnel records in retaliation for his
10
     exercising his First Amendment rights. Issues arising under these laws are not uncommon
11

12   as these laws have been easily applied in practice. There is nothing to suggest that a state

13   court would be in a better position than a federal court to interpret and apply these laws as
14
     presented through Plaintiff’s claims, particularly since the bases of liability of ALL claims
15

16   is retaliation for exercise of First Amendment rights. Indeed, there is nothing novel or
17   complex about the application of these laws to the allegations made and the facts at issue
18
     in this matter and as a result, this factor does not support this Court declining jurisdiction
19

20   over the state Claims in the Complaint.
21                F. The State Claims Do Not Substantially Predominate the Federal
22
                     Claims
23

24         Next, Plaintiff argues that the state Claims substantially predominate the federal
25   Claims. However, that is simply not the case upon review of his repeated allegation of
26
     retaliation for exercise of Free Speech rights. As an example, in Kohler, supra, cited by
27

28   Plaintiff, the court exercised supplemental jurisdiction over Plaintiff’s three state law
                                         16
          OPPOSITION OF DEFENDANTS TO MOTION TO SEVER/REMAND STATE CLAIMS
 Case 2:19-cv-03584-VAP-GJS Document 27 Filed 05/28/19 Page 22 of 27 Page ID #:806



 1   claims, based on Plaintiff’s single federal ADA claim. There, the Court did review the four
 2
     remand factors of section 1367(c). After so doing, the court exercised supplemental
 3

 4   jurisdiction over Plaintiff’s three state claims under the State ADA/DPA, the State UNRUH

 5   Act, and California Health & Safety Code claims, in light of Plaintiff’s single federal claim
 6
     under the federal ADA. The court also expressly rejected the contention that the number
 7

 8   of state law claims has any relevance to whether state claims “substantially predominate.”

 9         Further, a federal claim is only insubstantial “if it is absolutely devoid of merit or
10
     obviously frivolous.” Gilder v. PGA Tour, Inc., 936 F.2d 417, 421 (9th Cir. 1991). More,
11

12   the ultimate lack of merit of the federal claim does not mean that such claim was not

13   substantial for purposes of conferring jurisdiction. Ibid.
14
           Applied here, the crux of Plaintiff’s Claims is that he was retaliated against in several
15

16   ways (termination, denied promotion, denied due process and had his confidential
17   personnel files disclosed) all in retaliation for having engaged in protected free speech
18
     activity. Plaintiff’s state law Claims that he was retaliated against under FEHA, the POBR
19

20   and California Penal Code section 832.7, do not “substantially predominate” his federal
21   Claims wherein he alleges his employment was terminated and denied due process because
22
     he exercised his First Amendment rights. In fact, the federal Claims predominate the state
23

24   law Claims as the claims all arise from his right to “tell the truth” in matters of public
25   concern (First Amendment rights), including in lawsuits and in matters before the Civil
26
     Service Commission, the Ventura County Board of Supervisors and County Counsel.
27

28

                                         17
          OPPOSITION OF DEFENDANTS TO MOTION TO SEVER/REMAND STATE CLAIMS
 Case 2:19-cv-03584-VAP-GJS Document 27 Filed 05/28/19 Page 23 of 27 Page ID #:807



 1   Thus, the state law Claims arise from this same legal theory and same set of facts as the
 2
     federal Claims and do not “substantially predominate” those Claims.
 3

 4                G. There Are No Exceptional Circumstances or Other Compelling

 5                   Reasons for Declining Jurisdiction.
 6
           Again, declining supplemental jurisdiction under this factor is the exception, not the
 7

 8   rule. Exec. Software N. Am., Inc., supra, 24 F.3d at 1558. In arguing this point, Plaintiff

 9   implies that removal of this matter to federal court was improper. Motion, 12:4-15.
10
     However, at the same time, “Plaintiff does not dispute that the Court has original
11

12   jurisdiction under the United States Constitution for the 1st and 14th Amendment claims

13   and under federal statue 42 U.S.C. section 1983,” which are the Fourth, Fifth, Sixth and
14
     Seventh claims. Motion, 6:21-23.
15

16         Plaintiff then cites to Nevada v. Bank of America Corp., 672 F.3d 661, 675 (9th Cir.
17   2012) in support of this argument. Nevada, however, is easily distinguishable. There, the
18
     complaint raised exclusively state law claims. One of the state law claims was merely
19

20   predicated on a federal statute. Thus, the court held that there was no federal question at
21   issue in the matter. Here, there are four federal claims set forth in the Complaint and, the
22
     sole factual allegation is retaliation in employment for “telling the truth.” Thus, Nevada is
23

24   inapplicable here.
25         Curiously, as he did in his meet and confer, Plaintiff’s Motion cites to Grable & Sons
26
     Metal Prods. v. Darue Eng’g & Mfg., 545 U.S. 308 (2005). Grable cannot be read any
27

28   other way but to support this Court exercising supplemental jurisdiction over the state law
                                         18
          OPPOSITION OF DEFENDANTS TO MOTION TO SEVER/REMAND STATE CLAIMS
 Case 2:19-cv-03584-VAP-GJS Document 27 Filed 05/28/19 Page 24 of 27 Page ID #:808



 1   claims. In Grable, Plaintiff’s property was seized to satisfy a federal tax delinquency and
 2
     sold to Defendant. Plaintiff then filed a quiet title action under state law in state court,
 3

 4   alleging that the notice of delinquency was not properly served, thus rendering the sale

 5   invalid. The United States Supreme Court held that there was federal jurisdiction, because
 6
     federal service rules applied, and there was thus a federal question, even though the claim
 7

 8   was entirely a state law claim. In its reasoning, the Supreme Court considered and rejected

 9   an argument that a federal cause of action was a necessary requirement for exercising
10
     federal jurisdiction. Grable, 545 U.S. at p. 308.
11

12         Here, federal claims were made. Four of them to be precise. Yet Plaintiff goes

13   through the four-factor test in Grable and argues that this Court should not exercise federal
14
     question jurisdiction over a state law claim. Motion, 13:18-20. But that is not what the
15

16   Court is being asked to do in this case. Indeed, Defendants have not asserted that this Court
17   exercise jurisdiction over the state law Claims on the basis that they present a federal
18
     question.   Defendants merely argue that this Court should exercise supplemental
19

20   jurisdiction over the state Claims because (1) they are so related to the federal Claims in
21   the action within such original jurisdiction that they form part of the same case or
22
     controversy; (2) not exercising supplemental jurisdiction would be contrary to judicial
23

24   economy, convenience, fairness and comity; and (3) none of the four factors set forth in
25   section 1367(c) providing this Court discretion are applicable here.
26
           Plaintiff then cites to additional cases again impliedly arguing that removal of this
27

28   matter was improper. Motion, p. 17. Again, however, Plaintiff does not dispute that at
                                         19
          OPPOSITION OF DEFENDANTS TO MOTION TO SEVER/REMAND STATE CLAIMS
 Case 2:19-cv-03584-VAP-GJS Document 27 Filed 05/28/19 Page 25 of 27 Page ID #:809



 1   least four of his claims are within this Court’s original jurisdiction. Thus, it’s difficult to
 2
     reconcile Plaintiff’s conflicting positions that at least four Claims are properly before this
 3

 4   Court, yet removal of those Claims was not appropriate. Regardless, removal was

 5   appropriate because the state court does not have jurisdiction over federal questions.
 6
           H.     PLAINTIFF DID NOT MEET AND CONFER IN GOOD FAITH
 7

 8         In the meet and confer process, Plaintiff cited only two cases in support of this

 9   motion, Grable, supra, and Kohler, supra. Both cases affirmed exercise of supplemental
10
     jurisdiction was appropriate where federal claims were dominant. Zappia decl. ¶3; Exhibit
11

12   1. Further, Defendants set forth in detail in the meet and confer process all of the facts

13   pled in Plaintiff’s own Complaint establishing that every Claim was based on the dominant
14
     allegation that Plaintiff’s was subjected to adverse employment decisions for exercising
15

16   his First Amendment rights and, all were based on the identical set of facts. Zappia decl.
17   ¶3, Exh. 1. Plaintiff did not respond and instead still filed this motion.
18
           V.     CONCLUSION
19

20         It is appropriate for this Court to exercise supplemental jurisdiction over Plaintiff’s
21   state law Claims because (1) Plaintiff’s Complaint establishes that all of his Claims and
22
     basis of liability arise from a single allegations that his First Amendment rights were
23

24   violated; (2) the federal and state law Claims all arise from a common nucleus of operative
25   facts and are part of the same case or controversy; (3) exercise of supplemental jurisdiction
26
     would further the interests of judicial economy, convenience, fairness and comity; (4) there
27

28   are no complex or novel issues of state law; (5) the state Claims do not substantially
                                         20
          OPPOSITION OF DEFENDANTS TO MOTION TO SEVER/REMAND STATE CLAIMS
 Case 2:19-cv-03584-VAP-GJS Document 27 Filed 05/28/19 Page 26 of 27 Page ID #:810



 1   predominate over the federal Claims. To the contrary, Plaintiff’s First Amendment claim
 2
     dominates, if it is not the sole basis underlying all nine Claims; and (6) there are no
 3

 4   exceptional circumstances or other compelling reasons for this Court to decline

 5   jurisdiction. For these reasons, the Court should exercise supplemental jurisdiction over
 6
     Plaintiff’s state law Claims and this motion should be DENIED.
 7

 8   Dated: May 28, 2019                       Respectfully submitted,

 9                                             THE ZAPPIA LAW FIRM
                                               A Professional Corporation
10
                                                /s/Edward P. Zappia
                                           By: __________________________________
11
                                               Edward P. Zappia
12                                             Brett M. Ehman
13
                                               VENTURA COUNTY COUNSEL
14                                             Leroy Smith
15                                             Matthew A. Smith

16

17                                             Attorneys for All Defendants
18

19

20

21

22

23

24

25

26

27

28

                                         21
          OPPOSITION OF DEFENDANTS TO MOTION TO SEVER/REMAND STATE CLAIMS
 Case 2:19-cv-03584-VAP-GJS Document 27 Filed 05/28/19 Page 27 of 27 Page ID #:811


 1                              CERTIFICATE OF SERVICE
 2   CASE NAME: TRACY TOWNER v. COUNTY OF VENTURA, et al.
 3   CASE NUMBER: 2:19-cv-03584-JPR
 4        I am employed in the County of Orange, State of California. I am over the age of 18
 5 and not a party to the within action; my business address is: THE ZAPPIA LAW FIRM, A
   Professional Corporation, One Pacific Plaza, 7777 Center Avenue, Suite 625, Huntington
 6 Beach, CA 92647. On May 28, 2019, I served the document(s) described below on the

 7 interested parties in this action as follows:

 8               OPPOSITION OF DEFENDANTS TO PLAINTIFF’S
               MOTION TO SEVER AND REMAND STATE LAW CLAIMS
 9
     Mark Pachowicz                              Leroy Smith,
10   mark@pachowicz.com                          leroy.smith@ventura.org
                                                 Matthew A. Smith
11   Jennie Hendrickson                          matthew.smith@ventura.org
     jennie@pachowicz.com                        VENTURA COUNTY COUNSEL
12   LAW OFFICES OF MARK                         County Government Center
                                                 800 S. Victoria Ave., L/C #1830
13   PACHOWICZ APLC                              Ventura, CA 93009
     4055 Mission Oaks Blvd., Suite A
14   Camarillo, CA 93012
15   Add. emails: cheryl@pachowicz.com;
                      jonny@pachowicz.com;
16                    kat@pachowicz.com;
17                    susan@pachowicz.com

18   Attorneys for Plaintiff,                    Co-counsel for All Defendants
19   TRACY TOWNER                                (Except Edward Zappia)

20 [XX] TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC
        FILING (NEF): Pursuant to controlling General Orders and LR, the foregoing
21
        document will be served by the court via NEF and hyperlink to the document. On
22      May 28, 2019 I checked the CM/ECF docket for this case and determined that the
        email addresses listed above are on the Electronic Mail Notice List to receive NEF
23
        transmission at the email addresses listed above.
24
   [XX] FEDERAL: I declare under penalty of perjury under the laws of the United States
25
        of America that the above is true and correct. Executed on May 28, 2019 at
26      Huntington Beach, California.
27
                                                              Linnda Hing
28



                                     CERTIFICATE OF SERVICE
